 



Exhibit 10.4
SUBORDINATION AGREEMENT
     THIS SUBORDINATION AGREEMENT (“Agreement”), dated as of February 28, 2007,
is made by WHITEBOX CONVERTIBLE ARBITRAGE PARTNERS, LP, for itself and in its
capacity as collateral agent for the Subordinated Creditors (in such capacity as
collateral agent for the Subordinated Creditors, together with any replacement
or successor collateral agent, the “Subordinated Creditors’ Collateral Agent”),
RADCLIFFE SPC, LTD., for and on behalf of the Class A Convertible Crossover
Segregated Portfolio, MAGNETAR CAPITAL MASTER FUND, LTD., WHITEBOX CONVERTIBLE
ARBITRAGE PARTNERS, LP, GUGGENHEIM PORTFOLIO XXXI, LLC, PANDORA SELECT PARTNERS,
LP, WHITEBOX INTERMARKET PARTNERS, LP, CONTEXT ADVANTAGE MASTER FUND, L.P., on
behalf of itself, Context Advantage Fund, LP, f/k/a Context Convertible
Arbitrage Fund, L.P., and Context Offshore Advantage Fund, Ltd., f/k/a Context
Convertible Arbitrage Offshore, Ltd., CONTEXT OPPORTUNISTIC MASTER FUND, L.P.,
GWIRTSMAN FAMILY PARTNERS, LLC, LUCI ALTMAN, GREGORY BACHARACH, HOWARD BRILL,
RICHARD GOLDMAN, DANIEL HOLLENBACH, TERRY KOCH, MICHAEL LAZRUS, STEVEN LIST,
KENNETH MICHAELS, STEVEN PENNINGTON, FRED VIARRIAL, and JAY WELLS (each a
“Subordinated Creditor,” and, collectively, the “Subordinated Creditors”), for
the benefit of CAPITALSOURCE FINANCE LLC (together with all its participants,
successors, and assigns, the “Senior Lender”), for itself and as agent for the
lenders now or hereafter existing under the Senior Credit Agreement (defined
below).
     GLOBAL EMPLOYMENT HOLDINGS, INC., a Delaware corporation (“GEH”), GLOBAL
EMPLOYMENT SOLUTIONS, INC., a Colorado corporation (“Global”), EXCELL PERSONNEL
SERVICES CORPORATION, an Illinois corporation (“Excell”), FRIENDLY ADVANCED
SOFTWARE TECHNOLOGY, INC., a New York corporation (“Friendly”), TEMPORARY
PLACEMENT SERVICE, INC., a Georgia corporation (“TPS”), SOUTHEASTERN STAFFING,
INC., a Florida corporation (“Southeastern”), SOUTHEASTERN PERSONNEL MANAGEMENT,
INC., a Florida corporation (“SPM”), MAIN LINE PERSONNEL SERVICES, INC., a
Pennsylvania corporation (“Main Line”), BAY HR, INC., a Florida corporation
(“BHR”), SOUTHEASTERN GEORGIA HR, INC., a Georgia corporation (“SGHR”),
SOUTHEASTERN STAFFING II, INC., a Florida corporation (“SEII”), SOUTHEASTERN
STAFFING III, INC., a Florida corporation (“SEIII”), SOUTHEASTERN STAFFING IV,
INC., a Florida corporation (“SEIV”), SOUTHEASTERN STAFFING V, INC., a Florida
corporation (“SEV”), SOUTHEASTERN STAFFING VI, INC., a Florida corporation
(“SEVI”), and KEYSTONE ALLIANCE, INC., a Florida corporation (“Keystone”; GEH,
Global, Excell, Friendly, TPS, Southeastern, SPM, Main Line, BHR, SGHR, SEII,
SEIII, SEIV, SEV, SEVI, and Keystone are each referred to herein as an “Obligor”
and collectively as the “Obligors”), are now or hereafter may be indebted to the
Senior Lender, either directly or indirectly, on account of loans or the other
extensions of credit or financial accommodations from the Senior Lender to the
Obligors from time to time.
     GEH and each Subordinated Creditor are parties to that certain Note
Securities Purchase Agreement, dated as of March 31, 2006 (as amended, the
“Securities Purchase Agreement”), pursuant to which GEH sold, and the
Subordinated Creditors purchased, the Subordinated Notes (as defined below). As
a condition to the Subordinated Creditors’ entering into the Securities Purchase
Agreement, the Subordinated Creditors have required (i) that each Obligor (other
than
CapitalSource/Global Employment
Subordination Agreement

 



--------------------------------------------------------------------------------



 



GEH) execute and deliver to Subordinated Creditors’ Collateral Agent for the
benefit of Subordinated Creditors’ Collateral Agent and each of the other
Subordinated Creditors a Guaranty with respect to the obligations of GEH under
the Subordinated Notes (each, a “Guaranty”, and collectively, the “Guaranties”),
and (ii) that each Obligor enter into (a) a security agreement providing for the
grant to Subordinated Creditors’ Collateral Agent for the benefit of
Subordinated Creditors’ Collateral Agent and each of the other Subordinated
Creditors, a security interest in the personal property of each such Obligor and
(b) a pledge agreement providing for the grant to Subordinated Creditors’
Collateral Agent for the benefit of Subordinated Creditors’ Collateral Agent and
each of the other Subordinated Creditors, a security interest in certain
personal property of each such Obligor, as more specifically set forth in the
pledge agreement, each to secure all of GEH’s obligations under the Securities
Purchase Agreement and the Subordinated Notes and the other Obligors’
obligations under their Guaranties.
     As a condition to making any loan or extension of credit to the Obligors,
the Senior Lender has required that each Subordinated Creditor and the
Subordinated Creditors’ Collateral Agent subordinate (i) the payment of its
loans and other financial accommodations to the payment of any and all
indebtedness of the Obligors now or hereafter owing to the Senior Lender, and
(ii) all Liens in favor of the Subordinated Creditors’ Collateral Agent or the
other Subordinated Creditors to the Liens in favor of the Senior Lender, in each
case as provided in this Agreement. Assisting the Obligors in obtaining credit
accommodations from the Senior Lender and subordinating its interests pursuant
to the terms of this Agreement are in each Subordinated Creditor’s best
interest.
     ACCORDINGLY, in consideration of the loans and other financial
accommodations that have been made and may hereafter be made by the Senior
Lender for the benefit of the Obligors, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Senior Lender and each Subordinated Creditor hereby agree as follows:
     1. Definitions. As used herein, the following terms have the meanings set
forth in the recitals hereto and below.
     “Agreement” means this Subordination Agreement, as the same has been and
may hereafter be amended, supplemented or restated from time to time.
     “Collateral” means all collateral now or hereafter securing payment of the
Senior Lender Indebtedness, including all proceeds thereof.
     “Insolvency Event” is defined in Section 7 of this Agreement.
     “Lien” means any security interest, mortgage, deed of trust, pledge, lien,
charge, encumbrance, title retention agreement or analogous instrument or
device, including the interest of each lessor under any capitalized lease and
the interest of any bondsman under any payment or performance bond, in, of or on
any assets or properties of a Person, whether now owned or hereafter acquired
and whether arising by agreement or operation of law.
     “Obligor Payments” is defined in Section 3 of this Agreement.
CapitalSource/Global Employment
Subordination Agreement

2



--------------------------------------------------------------------------------



 



     “Obligor Default” means a Default or Event of Default as defined in any
agreement or instrument evidencing, governing, or issued in connection with the
Senior Lender Indebtedness, including, but not limited to, the Senior Credit
Agreement or other Senior Loan Documents, or any default under or breach of any
such agreement or instrument.
     “Payment in Full” or “Paid in Full” shall mean the payment in full in cash
of the Senior Lender Indebtedness and the irrevocable termination of all lending
commitments under the Senior Credit Agreement.
     “Person” means any individual, corporation, partnership, joint venture,
limited liability company. association, joint-stock company, trust,
unincorporated organization or government or any agency or political subdivision
thereof.
     “Registration Rights Agreement” means the Registration Rights Agreement,
dated as of March 31, 2006, by and among GEH and the Subordinated Creditors.
     “Senior Credit Agreement” means that certain Credit Agreement dated as of
February 28, 2007, by and among the Obligors and the Senior Lender as the same
has been and may hereafter be amended, supplemented or restated from time to
time.
     “Senior Lender Indebtedness” means all obligations arising under the Senior
Credit Agreement and other Senior Loan Documents and each and every debt,
liability and obligation of every type and description which any Obligor may now
or at any time hereafter owe to the Senior Lender, whether such debt, liability
or obligation now exists or is hereafter created or incurred, and whether it is
or may be direct or indirect, due or to become due, absolute or contingent,
primary or secondary, liquidated or unliquidated, or joint, several or joint and
several, all interest thereon, and all fees, costs and other charges related
thereto (including all interest, fees, costs and other charges accruing after
the commencement of any case, proceeding or other action relating to the
bankruptcy, insolvency or reorganization of any Obligor, whether or not allowed
in such proceeding or other action), all renewals, extensions and modifications
thereof and any notes issued in whole or partial substitution therefor.
     “Senior Loan Documents” means the Senior Credit Agreement and the other
loan documents, instruments, certificates, and agreements executed in connection
therewith (other than the Subordinated Notes and other documents, instruments,
certificates, and agreements executed by the Obligors in favor of the
Subordinated Creditors and/or Subordinated Creditors’ Collateral Agent).
     “Subordinated Indebtedness” means all obligations arising under each
Subordinated Note and each and every other debt, liability and obligation of
every type and description which any Obligor may now or at any time hereafter
owe to any Subordinated Creditor, whether such debt, liability or obligation now
exists or is hereafter created or incurred, and whether it is or may be direct
or indirect, due or to become due, absolute or contingent, primary or secondary,
liquidated or unliquidated, or joint, several or joint and several; provided,
however, Subordinated Indebtedness shall not include any debts, liabilities or
obligations arising solely as a result of a Subordinated Creditor’s ownership of
preferred stock of GEH or common stock of GEH, which
CapitalSource/Global Employment
Subordination Agreement

3



--------------------------------------------------------------------------------



 



debts, liabilities and obligations the Subordinated Creditors acknowledge and
agree are unsecured.
     “Subordinated Notes” means GEH’s Senior Secured Promissory Notes, dated as
of March 31, 2006, each payable to the order of a Subordinated Creditor, in the
original aggregate principal amount of $30,000,000, together with all renewals,
extensions and modifications thereof and any note or notes issued in
substitution therefor. The Subordinated Notes are referred to herein
individually each as a “Subordinated Note”.
     2. Subordination. Each Subordinated Creditor agrees that the payment of all
of the Subordinated Indebtedness is hereby expressly subordinated to the extent
and in the manner hereinafter set forth to the Payment in Full of the Senior
Lender Indebtedness, and regardless of any priority otherwise available to any
Subordinated Creditor by law or by agreement, each Subordinated Creditor agrees
that the Senior Lender shall hold a first priority Lien in the Collateral, and
any Lien claimed therein by any Subordinated Creditor shall be and remain fully
subordinate for all purposes to the Lien of the Senior Lender therein for all
purposes whatsoever. Each Subordinated Creditor agrees that the Subordinated
Indebtedness shall continue to be subordinated to the Senior Lender Indebtedness
even if the Senior Lender Indebtedness is subordinated, avoided or disallowed
under the United States Bankruptcy Code or other applicable law.
     3. Payments.
     (a) Each Subordinated Creditor agrees that, so long as no Blockage Period
(as defined below) is then in effect, it shall accept only the following
payments (the “Obligor Payments”): (i) the principal balloon payment (but not
prepayment) scheduled to be paid upon maturity of its Subordinated Note,
(ii) the scheduled payments (but not prepayments) of interest required to be
paid under its Subordinated Note, and (iii) the fees and penalties (but in no
event for the payment of any amounts related to redemption) due and payable to
such Subordinated Creditor pursuant to the Registration Rights Agreement, its
Subordinated Note, or the Securities Purchase Agreement, so long as, with
respect to this clause (iii) only, (A) no Obligor Default has occurred and is
continuing or will occur as a result of or immediately following any such
payment, (B) Global has delivered to the Senior Lender prior written notice that
such fees or penalties will be due and payable, which notice shall be delivered
to the Senior Lender at least five (5) business days prior to the date on which
such payment is due, and (C) the aggregate amount of such payment of fees and
penalties shall not exceed $375,000 during the term of this Agreement. Each
Subordinated Creditor agrees that, upon the occurrence of any Obligor Default
and upon receipt by Subordinated Creditors’ Collateral Agent of written notice
from the Senior Lender of such occurrence (a “Blockage Notice”), no Obligor
Payment nor any other payment in cash or other property or otherwise (whether of
principal, interest, balloon or otherwise but excluding securities that are
subordinated to the Senior Lender Indebtedness to the same extent as, or more
deeply than, the Subordinated Indebtedness is subordinated to the Senior Lender
Indebtedness) on account of any Subordinated Indebtedness shall be made by or on
behalf of any Obligors, and each Subordinated Creditor agrees that it shall not,
without the Senior Lender’s prior written consent, sue for, take, receive or
accept any such payment, directly or indirectly, from or on behalf of any
Obligor, or exercise any right of or permit any setoff in respect of the
Subordinated Indebtedness, during a period (the “Blockage Period”) commencing on
the date of
CapitalSource/Global Employment
Subordination Agreement

4



--------------------------------------------------------------------------------



 



receipt of a Blockage Notice by Subordinated Creditors’ Collateral Agent and
ending 180 days thereafter, or on such earlier date, if any, on which all Senior
Lender Indebtedness has been Paid in Full or such Obligor Default is waived in
writing by the Senior Lender. There shall be at least 30 consecutive days during
which no Blockage Period is in effect during any period of 360 consecutive days,
     (b) The Senior Lender and each Subordinated Creditor agrees that, if at any
time following a blockage of Obligor Payments to the Subordinated Creditors
pursuant to Section 3(a) of this Agreement the Subordinated Creditors are no
longer prohibited from receiving any such payments with respect to the
Subordinated Indebtedness pursuant to the terms of this Agreement, each
Subordinated Creditor shall be entitled to receive all of the Obligor Payments
due and owing to it with respect to the Subordinated Indebtedness that have been
blocked together with any default interest to the extent provided for by the
Subordinated Notes, so long as each of the following conditions precedent are
satisfied (as determined by Senior Lender in Senior Lender’s Permitted
Discretion (as defined in the Senior Credit Agreement)): (i) no Obligor Default
will occur as a result of or immediately following such payments in the
aggregate, and (ii) the Availability (as defined in the Senior Credit
Agreement), after giving effect to any such Obligor Payments and after deducting
from the Borrowing Base (as defined in the Senior Credit Agreement) the
aggregate amount of the Obligors’ accounts payable that is more than 60 days
past due, is not less than $1,500,000. Obligors shall provide a certificate to
Senior Lender, with such back up information as reasonably requested by Senior
Lender, confirming that the conditions precedent set forth in the immediately
preceding sentence have been satisfied prior to making any Obligor Payments that
were previously blocked.
     (c) The Senior Lender hereby agrees not to consent to any request or
otherwise waive its right to prohibit GEH or any of its subsidiaries from making
any payment with respect to any holders of GEH’s Series A Preferred Stock or
common stock during any Blockage Period, unless and until such time as the
Subordinated Creditors shall have received any and all Obligor Payments
prohibited during such Blockage Period.
     4. Receipt of Prohibited Payments. Each Subordinated Creditor agrees that,
if any Subordinated Creditor receives any payment on the Subordinated
Indebtedness that such Subordinated Creditor is not entitled to receive under
the provisions of this Agreement, such Subordinated Creditor will hold the
amount so received in trust for the Senior Lender and will forthwith turn over
such payment to the Senior Lender in the form received (except for the
endorsement of any Subordinated Creditor where necessary) for application to
then-existing Senior Lender Indebtedness (whether or not due), in such manner of
application as the Senior Lender may deem appropriate. Each Subordinated
Creditor agrees that, if any Subordinated Creditor exercises any right of setoff
which such Subordinated Creditor is not permitted to exercise under the
provisions of this Agreement, such Subordinated Creditor will promptly pay over
to the Senior Lender, in immediately available funds, an amount equal to the
amount of the claims or obligations offset. Each Subordinated Creditor agrees
that, if a Subordinated Creditor fails to make any endorsement required under
this Agreement, the Senior Lender, or any of its officers or employees or agents
on behalf of the Senior Lender, is hereby irrevocably appointed as the
attorney-in-fact (which appointment is coupled with an interest) for each
Subordinated Creditor to make such endorsement in any Subordinated Creditor’s
name.
CapitalSource/Global Employment
Subordination Agreement

5



--------------------------------------------------------------------------------



 



     5. Action on Subordinated Indebtedness. Subject to Section 6(e) of this
Agreement, each Subordinated Creditor agrees that it will not commence any
action or proceeding against any Obligor to recover all or any part of the
Subordinated Indebtedness, or join with any creditor (unless the Senior Lender
shall so join) in bringing any proceeding against any Obligor under any
bankruptcy, reorganization, readjustment of debt, arrangement of debt
receivership, liquidation or insolvency law or statute of the federal or any
state government, or take possession of, sell, or dispose of any Collateral, or
exercise or enforce any right or remedy available to such Subordinated Creditor
with respect to any such Collateral, unless and until the Senior Lender
Indebtedness has been Paid in Full.
     6. Action Concerning Collateral.
     (a) Each Subordinated Creditor agrees that, notwithstanding any Lien now
held or hereafter acquired by any Subordinated Creditor, until the Senior Lender
Indebtedness has been Paid in Full, the Senior Lender may take possession of,
sell, dispose of, and otherwise deal with all or any part of the Collateral, and
may enforce any right or remedy available to it with respect to any Obligor or
the Collateral, all without notice to or consent of any Subordinated Creditor
except as specifically required by applicable law; provided, however, that if
any such sale or disposition results in a cash surplus after the Senior Lender
Indebtedness has been Paid in Full, to the extent permitted by law, such surplus
shall be paid to Subordinated Creditors’ Collateral Agent, for application in
accordance with the terms of the Subordinated Notes.
     (b) In addition, and without limiting the generality of the foregoing, each
Subordinated Creditor agrees that, if (i) an Obligor Default has occurred and is
continuing, (ii) any Obligor or the Senior Lender intends to sell or otherwise
dispose of any Collateral to an unrelated third party outside the ordinary
course of business, (iii) the Senior Lender has given written notice thereof to
Subordinated Creditors’ Collateral Agent, and (iv) each Subordinated Creditor
has failed, within ten (10) business days after receipt by Subordinated
Creditors’ Collateral Agent of such notice, to purchase for cash the Senior
Lender Indebtedness for the full amount thereof (including, but not limited to,
all outstanding principal, accrued and unpaid interest, fees, and costs, and an
amount equal to all prepayment fees or premiums that would be payable if the
Senior Lender Indebtedness was being repaid by the Obligors), each Subordinated
Creditor shall be deemed to have consented to such sale or disposition, to have
released any Lien it may have in such Collateral and to have authorized the
Senior Lender or its agents to file partial releases (and any related financing
statements such as “in-lieu” financing statements under Part 7 of Article 9 of
the Uniform Commercial Code (“UCC”)) with respect to such Collateral.
     (c) Each Subordinated Creditor agrees that the purchase by a Subordinated
Creditor of the Senior Lender Indebtedness shall be expressly made without
representation or warranty of any kind by the Senior Lender as to the Senior
Lender Indebtedness, the Collateral or otherwise and without recourse to the
Senior Lender, except that the Senior Lender shall represent and warrant:
(i) the amount of the Senior Lender Indebtedness being purchased from it (but
without representation or warranty as to the collectability, validity or
enforceability of such Senior Lender Indebtedness) and (ii) that the Senior
Lender owns the Senior Lender Indebtedness free and clear of any Liens created
by it. Each Subordinated Creditor agrees that, upon the purchase by a
Subordinated Creditor of the Senior Lender Indebtedness, such Subordinated
Creditor shall
CapitalSource/Global Employment
Subordination Agreement

6



--------------------------------------------------------------------------------



 



indemnify and hold harmless the Senior Lender from and against all loss, cost,
damage or expense (including attorneys’ fees and legal expenses) suffered or
incurred by the Senior Lender arising from or in any way related to the act or
omissions of such Subordinated Creditor after the purchase. As a condition
precedent to Senior Lender’s obligation to sell the Senior Lender Indebtedness
to the Subordinated Creditors, (i) the Subordinated Creditors shall assume
(pursuant to such assumption agreements as are acceptable to Senior Lender in
Senior Lender’s reasonable discretion) all remaining funding obligations or
commitments to the Obligors (whether contingent or otherwise), including,
without limitation, all existing obligations (whether directly or indirectly)
under or in respect of letters of credit or other credit accommodations provided
to, or for the benefit or account of, any Obligor, and (ii) the Senior Lender
shall be released (pursuant to such agreements as are acceptable to Senior
Lender in Senior Lender’s reasonable discretion) from all such obligations and
commitments.
     (d) Each Subordinated Creditor agrees that the Senior Lender shall have no
duty to preserve, protect, care for, insure, take possession of, collect,
dispose of, or otherwise realize upon any of the Collateral, and in no event
shall the Senior Lender be deemed any Subordinated Creditor’s agent with respect
to the Collateral. Each Subordinated Creditor agrees that all proceeds received
by the Senior Lender with respect to any Collateral may be applied, first, to
pay or reimburse the Senior Lender for all costs and expenses (including
reasonable attorneys’ fees) incurred by the Senior Lender in connection with the
collection of such proceeds, and, second, to any Senior Lender Indebtedness
secured by the Senior Lender’s Lien in that Collateral in any order that it may
choose.
     (e) Each Subordinated Creditor and the Senior Lender agree that, upon the
occurrence and during the continuance of an event of default under the
Subordinated Notes, which event of default is the result of the failure to make
any payment of principal or interest with respect to Subordinated Indebtedness,
subject at all times to the provisions of Section 3 and Section 4 of this
Agreement and commencing 180 days after receipt by the Senior Lender of written
notice from Subordinated Creditors’ Collateral Agent of such event of default
with respect to the failure to make any payment of principal or interest under
the Subordinated Notes, each Subordinated Creditor may accelerate the payment of
its portion of the Subordinated Indebtedness and Subordinated Creditors’
Collateral Agent may take action to enforce its Liens on the Collateral, but, in
the case of such action to enforce its Liens on the Collateral, only so long as
the Senior Lender is not pursuing in good faith the exercise of its security
interest in the Collateral or other remedies as a “secured creditor” under
Article 9 of the UCC, or attempting to vacate any stay of enforcement of its
Liens on, a material portion of the remaining Collateral, including, but not
limited to, any or all of the following: solicitation of bids from third parties
to conduct the liquidation of all or a material portion of the remaining
Collateral, the engagement or retention of sales brokers, marketing agents,
investment bankers, accountants, appraisers, auctioneers or other third parties
for the purposes of valuing, marketing, promoting and selling a material portion
of the remaining Collateral, the commencement of any action to foreclose on its
Liens on all or any material portion of the remaining Collateral, notification
of account debtors to make payments to the Senior Lender or its agents, any
action to take possession of all or any material portion of the remaining
Collateral or commencement of any legal proceedings or actions against or with
respect to all or any material portion of the remaining Collateral; provided
that, notwithstanding the foregoing, such 180 day period shall be tolled during
such time as the
CapitalSource/Global Employment
Subordination Agreement

7



--------------------------------------------------------------------------------



 



Senior Lender or Subordinated Creditors’ Collateral Agent is stayed from
enforcing its Liens on a material portion of the remaining Collateral. In
addition to and not by way of limitation of the foregoing, each Subordinated
Creditor agrees that at no time shall it take any action prejudicial to or
inconsistent with the Senior Lender’s rights and senior priority secured
position with respect to any Obligor or the assets or property of any Obligor
including, but not limited to, that no Subordinated Creditor shall take any
action that will impede, interfere with, restrict, or restrain the exercise by
the Senior Lender of its rights and remedies under the Senior Credit Agreement
or any other agreement, instrument or document evidencing or related to the
Senior Lender Indebtedness. Each Subordinated Creditor agrees that, if any
Subordinated Creditor shall attempt any remedies under a Subordinated Note or
attempt any other action prohibited or restricted under this Agreement, any
Obligor or the Senior Lender may interpose as a defense or plea the making of
this Agreement and the Senior Lender may intervene and interpose such defense in
its name or in the name of any Obligor or the Senior Lender may by virtue of
this Agreement restrain the enforcement thereof in the name of any Obligor or
the Senior Lender. Each Subordinated Creditor agrees that, notwithstanding
anything to the contrary, any payment or distribution of cash, assets,
securities (for clarification purposes, not those securities issuable upon
conversion of its Subordinated Note) or other property of any Obligor received
by any Subordinated Creditor as repayment of the Subordinated Indebtedness due
to action taken by a Subordinated Creditor under this Section 6(e) prior to all
Senior Lender Indebtedness being Paid in Full shall be held by such Subordinated
Creditor in trust for and forthwith turned over to the Senior Lender in the form
received (except for the endorsement of any Subordinated Creditor where
necessary) for application to the Senior Indebtedness until such Senior
Indebtedness is Paid in Full.
     (f) The Senior Lender and each Subordinated Creditor agree that this
Section 6 shall not be construed in any way to limit or impair the right of
(i) any Subordinated Creditor to bid for and purchase any portion of the
Collateral at any private or judicial foreclosure upon such Collateral initiated
by the Senior Lender, (ii) subject to Section 5 of this Agreement, any
Subordinated Creditor to join (but not control) any foreclosure or other
judicial lien enforcement proceeding with respect to such Collateral initiated
by the Senior Lender thereon, so long as it does not delay or interfere with the
exercise by the Senior Lender of its rights and (iii) subject to the terms of
this Agreement, the right of any Subordinated Creditor to receive payments from
the proceeds of the collection, sale or other disposition of Collateral.
     (g) Each Subordinated Creditor agrees that it will not require or allow any
direct or indirect subsidiary of GEH (other than the other Obligors) to become
an obligor of the Subordinated Indebtedness, including, without limitation,
requiring or allowing any such subsidiary to guaranty the obligations of any
Obligor under the Subordinated Indebtedness or to pledge assets to secure the
repayment of the Subordinated Indebtedness, unless such subsidiary has become a
Credit Party (as defined in the Senior Credit Agreement) under the Senior Credit
Agreement and other Senior Loan Documents and the Senior Lender has taken all
steps necessary to perfect its Liens on such subsidiary’s assets, as determined
by the Senior Lender in its reasonable discretion.
     7. Bankruptcy and Insolvency. Each Subordinated Creditor agrees that, in
the event of any receivership, insolvency, bankruptcy, assignment for the
benefit of creditors, reorganization or arrangement with creditors, whether or
not pursuant to bankruptcy law (each,
CapitalSource/Global Employment
Subordination Agreement

8



--------------------------------------------------------------------------------



 



an “Insolvency Event”), the sale of all or substantially all of the assets of
any Obligor, dissolution, liquidation or any other marshalling of the assets or
liabilities of any Obligor, it will file all claims, proofs of claim or other
instruments of similar character necessary to enforce the obligations of such
Obligor in respect of the Subordinated Indebtedness and will hold in trust for
the Senior Lender and promptly pay over to the Senior Lender in the form
received (except for the endorsement of such Subordinated Creditor where
necessary) for application to the then-existing Senior Lender Indebtedness, any
and all moneys, dividends or other assets received in any such proceedings on
account of the Subordinated Indebtedness, unless and until the Senior Lender
Indebtedness has been Paid in Full and the Senior Lender’s Lien in the
Collateral has been terminated. Each Subordinated Creditor agrees that, if any
Subordinated Creditor shall fail to take any such action, the Senior Lender, as
attorney-in-fact for each Subordinated Creditor, may take such action on each
Subordinated Creditor’s behalf (provided that the Senior Lender may only file
claims and proofs of claim in respect of the Subordinated Indebtedness if there
shall remain not more than 30 days before such action is barred, prohibited or
otherwise cannot be taken). Each Subordinated Creditor hereby irrevocably
appoints the Senior Lender, or any of its officers or employees on behalf of the
Senior Lender, as the attorney-in-fact for such Subordinated Creditor (which
appointment is coupled with an interest) with the power but not the duty, upon
the occurrence, and during the continuance, of an Insolvency Event, to demand,
sue for, collect and receive any and all such moneys, dividends or other assets
and give acquittance therefor and to file any claim, proof of claim or other
instrument of similar character, to vote claims comprising Subordinated
Indebtedness to accept or reject any plan of partial or complete liquidation,
reorganization, arrangement, composition or extension and to take such other
action in the Senior Lender’s own name or in the name of any Subordinated
Creditor as the Senior Lender may deem necessary or advisable for the
enforcement of the agreements contained herein, and each Subordinated Creditor
agrees that it will execute and deliver to the Senior Lender such other and
further powers-of-attorney or instruments as the Senior Lender may reasonably
request in order to accomplish the foregoing. Each Subordinated Creditor agrees
that, if the Senior Lender desires to permit the use of cash collateral or to
provide post-petition financing to any Obligor, such Subordinated Creditor shall
not object to the same on the grounds that its interests are not being
adequately protected; provided that such Subordinated Creditor is granted the
same liens and security interests on the post-petition Collateral that may be
granted to or for the benefit of the Senior Lender, junior only to the liens or
security interests of the Senior Lender therein.
     8. Restrictive Legend; Transfer of Subordinated Indebtedness. Each
Subordinated Creditor agrees that it will cause its Subordinated Note and all
other notes, bonds, debentures or other instruments evidencing its portion of
the Subordinated Indebtedness or any part thereof to contain a specific
statement thereon to the effect that the indebtedness thereby evidenced is
subject to the provisions of this Agreement, and each Subordinated Creditor will
mark its books conspicuously to evidence the subordination effected hereby.
Attached hereto is a true and correct copy of each Subordinated Note bearing
such legend. Each Subordinated Creditor agrees that, at the request of the
Senior Lender, such Subordinated Creditor shall deposit with the Senior Lender
its Subordinated Note and all of the other notes, bonds, debentures or other
instruments evidencing the Subordinated Indebtedness, which notes, bonds,
debentures or other instruments may be held by the Senior Lender so long as any
Senior Lender Indebtedness remains outstanding or the Senior Lender’s Lien in
the Collateral has not been terminated. Each
CapitalSource/Global Employment
Subordination Agreement

9



--------------------------------------------------------------------------------



 



Subordinated Creditor agrees that it is the lawful holder of its Subordinated
Note and it has not transferred any interest therein to any other Person. Each
Subordinated Creditor agrees that it will not assign, transfer or pledge to any
other Person any of the Subordinated Indebtedness without delivering to the
Senior Lender, simultaneously with such assignment, transfer or pledge, a
joinder agreement, in form and substance acceptable to the Senior Lender,
executed by such assignee, transferee or pledgee pursuant to which such
assignee, transferee or pledgee is bound, as a Subordinated Creditor, by all of
the terms and conditions of this Agreement; provided, however, that each
Subordinated Creditor may pledge a Subordinated Note in connection with a bona
fide margin account or other loan or financing arrangement secured by such
Subordinated Note without providing a joinder agreement, but, upon any
assignment or transfer of such a pledged Subordinated Note to such pledgee or
any other assignee or transferee of such Subordinated Note, such Subordinated
Creditor shall cause such pledgee, assignee or transferee to deliver to the
Senior Lender, simultaneously with such assignment or transfer, a joinder
agreement, in form and substance acceptable to the Senior Lender, executed by
such pledgee, transferee or assignee pursuant to which such pledgee, transferee
or assignee is bound, as a Subordinated Creditor, by all of the terms and
conditions of this Agreement. Notwithstanding the failure to execute or deliver
any such joinder agreement, the subordination effected hereby shall survive any
assignment, transfer or pledge of all or any portion of the Subordinated
Indebtedness, and the terms of this Agreement shall be binding upon the
successors, assigns and transferees of each Subordinated Creditor. Each
Subordinated Creditor agrees that it will not, without the prior written consent
of the Senior Lender, agree to a discharge or forgiveness of the Subordinated
Indebtedness.
     9. Amendment of Subordinated Indebtedness. Until the Senior Lender
Indebtedness is Paid in Full, and anything contained in the Subordinated Notes
or any of the Senior Loan Documents to the contrary notwithstanding, the
Subordinated Creditors shall not, without the prior written consent of the
Senior Lender, agree to any amendment or supplement to, or other modification
of, the Subordinated Notes or the Subordinated Indebtedness the effect of which
is to (a) increase the maximum principal amount of the Subordinated
Indebtedness, (b) increase the rate of interest (cash or otherwise) on any of
the Subordinated Indebtedness, (c) change to an earlier date any date upon which
regularly scheduled payments of principal or interest on the Subordinated
Indebtedness are due, (d) add or make more restrictive any event of default or
any covenant with respect to the Subordinated Indebtedness or make any change to
any event of default or any covenant which would have the effect of making such
event of default or covenant more restrictive, (e) change the final maturity
date of any Subordinated Indebtedness to a date that is earlier than the date
which is 180 days after the scheduled maturity date of the Senior Lender
Indebtedness, (f) change any redemption, put or prepayment provisions of the
Subordinated Indebtedness, (g) alter the subordination provisions with respect
to the Subordinated Indebtedness, including, without limitation, subordinating
the Subordinated Indebtedness to any other indebtedness, or (h) change or amend
any other term of the Subordinated Notes if such change or amendment would
result in a Obligor Default, increase the obligations of any Obligor or confer
additional material rights on the Subordinated Creditors or any holder of the
Subordinated Indebtedness in a manner adverse to any Obligor or the Senior
Lender. Notwithstanding the foregoing, this Agreement shall not prohibit or
restrict (i) any Subordinated Creditor’s ability to convert its Subordinated
Note pursuant to the terms thereof or GEH from issuing, or such Subordinated
Creditor from receiving, the securities issuable upon
CapitalSource/Global Employment
Subordination Agreement

10



--------------------------------------------------------------------------------



 



conversion thereof, or (ii) GEH from issuing shares of GEH’s common stock to the
Subordinated Creditors in exchange for the payment of principal and/or interest
on the Subordinated Notes.
     10. Continuing Effect. Each Subordinated Creditor agrees that this
Agreement shall constitute a continuing agreement of subordination, and the
Senior Lender may, without notice to or consent by any Subordinated Creditor,
modify any term of the Senior Lender Indebtedness in reliance upon this
Agreement. Each Subordinated Creditor agrees that, without limiting the
generality of the foregoing, the Senior Lender may, at any time and from time to
time, without the consent of or notice to any Subordinated Creditor and without
incurring responsibility to any Subordinated Creditor or impairing or releasing
any of the Senior Lender’s rights or any of the obligations of any Subordinated
Creditor hereunder:
     (a) change the interest rate or change the amount of payment or extend the
time for payment or renew or otherwise alter the terms of any Senior Lender
Indebtedness or any instrument evidencing the same in any manner;
     (b) sell, exchange, release or otherwise deal with any property at any time
securing payment of the Senior Lender Indebtedness or any part thereof;
     (c) release anyone liable in any manner for the payment or collection of
the Senior Lender Indebtedness or any part thereof;
     (d) exercise or refrain from exercising any right against any Obligor or
any other Person (including the Subordinated Creditor); and
     (e) apply any sums received by the Senior Lender, by whomsoever paid and
however realized, to the Senior Lender Indebtedness in such manner as the Senior
Lender shall deem appropriate.
     11. No Commitment. Each Subordinated Creditor agrees that none of the
provisions of this Agreement shall be deemed or construed to constitute or imply
any commitment or obligation on the part of the Senior Lender to make any future
loans or other extensions of credit or financial accommodations to any Obligor.
Each Subordinated Creditor hereby waives any and all right to require the
marshalling of assets in connection with the exercise of any of the Senior
Lender’s remedies permitted by applicable law or agreement.
     12. Bailment. With respect to any Collateral in the Senior Lender’s
possession or control consisting of certificates representing shares of stock of
any direct or indirect subsidiary of GEH (“Specified Collateral”), the Senior
Lender will act as pledgeholder for each Subordinated Creditor until the Payment
in Full of the Senior Lender Indebtedness, whereupon, to the extent permitted by
law, possession of, control or the other rights with respect to any such
Specified Collateral remaining shall be promptly transferred to Subordinated
Creditors’ Collateral Agent; and immediately upon such transfer of possession,
control or other rights, Subordinated Creditors’ Collateral Agent shall become
the pledgeholder of the Specified Collateral. Each Subordinated Creditor
acknowledges and agrees that: (i) the Senior Lender
CapitalSource/Global Employment
Subordination Agreement

11



--------------------------------------------------------------------------------



 



makes no representation or warranty whatsoever as to the nature, extent,
description, validity or priority of any Specified Collateral or the Liens upon
any Specified Collateral; (ii) while any Specified Collateral is held by the
Senior Lender, the Senior Lender shall not have any liability to any
Subordinated Creditor for any losses, damages, claims, or liability of any kind
to the extent arising out of the holding of such Specified Collateral; (iii) the
Senior Lender need not act as a pledgeholder for any Subordinated Creditor with
respect to any Collateral other than Specified Collateral; (iv) each
Subordinated Creditor shall promptly deliver to the Senior Lender any
Collateral, that is now in or in the future comes into its possession or
control, in which a security interest may be perfected under the UCC or other
relevant law only by possession or control or with respect to which the rights
or interests granted to such Subordinated Creditor may be precluded by or
inconsistent with the rights or interests granted to the Senior Lender; and
(v) the priority of the Senior Lender’s and each Subordinated Creditor’s Liens
in Specified Collateral shall be governed by the terms of this Agreement.
     13. Third Parties. Nothing contained in this Agreement is intended to or
shall affect or limit, in any way, the rights that the Senior Lender or the
Subordinated Creditor have with respect to any third parties. Subject to the
terms hereof, the Senior Lender and the Subordinated Creditor hereby
specifically reserve all of their respective rights against the Obligors and all
other third parties.
     14. Notice. The Senior Lender and each Subordinated Creditor agrees that
all notices and other communications hereunder shall be in writing and shall be
(i) personally delivered, (ii) transmitted by registered mail, postage prepaid,
or (iii) transmitted by telecopy, in each case addressed to the party to whom
notice is being given at its address as set forth below:
If to the Senior Lender:
CapitalSource Finance LLC
4445 Willard Avenue, 12th Floor
Chevy Chase, MD 20815
Telecopier: (301) 841-2360
Attention: Portfolio Manager — CFG
If to any Subordinated Creditor:
Whitebox Convertible Arbitrage Partners, LP
3033 Excelsior Boulevard, Suite 300
Minneapolis, MN 55146
Attention: Jeannie Sonstegard
Telecopier: (612) 253-6100
or at such other address as may hereafter be designated in writing by that
party. All such notices or other communications shall be deemed to have been
given on (i) the date received if delivered personally, (ii) three days after
the date of posting if delivered by mail, or (iii) the date of transmission if
delivered by telecopy.
CapitalSource/Global Employment
Subordination Agreement

12



--------------------------------------------------------------------------------



 



     15. Conflict in Agreements. Each Subordinated Creditor agrees that, if the
subordination provisions of any instrument evidencing Subordinated Indebtedness
conflict with the terms of this Agreement, the terms of this Agreement shall
govern the relationship between the Senior Lender and each Subordinated
Creditor.
     16. No Waiver. Each Subordinated Creditor agrees that no waiver shall be
deemed to be made by the Senior Lender of any of its rights hereunder unless the
same shall be in writing signed on behalf of the Senior Lender, and each such
waiver, if any, shall be a waiver only with respect to the specific matter or
matters to which the waiver relates and shall in no way impair the rights of the
Senior Lender or the obligations of any Subordinated Creditor to the Senior
Lender in any other respect at any time.
     17. Binding Effect; Acceptance. The Senior Lender and each Subordinated
Creditor agrees that this Agreement shall be binding upon each Subordinated
Creditor, each Subordinated Creditor’s successors and assigns and shall inure to
the benefit of the Senior Lender and its participants, successors and assigns
irrespective of whether this or any similar agreement is executed by any other
creditor of any Obligor. Each Subordinated Creditor agrees that notice of
acceptance by the Senior Lender of this Agreement or of reliance by the Senior
Lender upon this Agreement is hereby waived by each Subordinated Creditor.
     18. Agent for Subordinated Creditors. The Subordinated Creditors’
Collateral Agent shall act as agent for the Subordinated Creditors and any other
holders of the Subordinated Indebtedness under this Agreement, such that any
notices and communications to be delivered to or by the Subordinated Creditors
under this Agreement shall be made to or obtained from the Subordinated
Creditors’ Collateral Agent and shall be binding on the Subordinated Creditors
as if directly received by or obtained from the Subordinated Creditors.
     19. Miscellaneous. The section headings herein are included for convenience
of reference only and shall not constitute a part of this Agreement for any
other purpose. This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which together shall constitute
one instrument. Delivery of an executed counterpart of this Agreement by
telefacsimile shall be equally as effective as delivery of an original executed
counterpart of this Agreement. For clarification purposes and without
implication that the contrary would otherwise be true, nothing contained in this
Agreement shall prohibit or restrict any Subordinated Creditor’s ability to
convert its Subordinated Note pursuant to the terms thereof or GEH from issuing,
or such Subordinated Creditor from receiving, the securities issuable upon
conversion thereof.
     20. Entire Agreement; Amendments. This Agreement supersedes all other prior
oral or written agreements between the Subordinated Creditors’ Collateral Agent,
the Subordinated Creditors, and the Senior Lender, their affiliates, and Persons
acting on their behalf with respect to the subject matter of this Agreement, and
this Agreement and the instruments referenced herein contain the entire
understanding of the parties with respect to the matters covered herein. No
provision of this Agreement may be amended other than by an amendment or
modification in writing signed by the Senior Lender and the holders of at least
66-2/3% of the aggregate principal amount of Subordinated Notes issued under the
Securities Purchase Agreement, and any amendment to or modification of this
Agreement made in conformity with the provisions of
CapitalSource/Global Employment
Subordination Agreement

13



--------------------------------------------------------------------------------



 



this Section 20 shall be binding on the Subordinated Creditors’ Collateral Agent
and all the Subordinated Creditors.
     21. Governing Law; Consent to Jurisdiction and Venue; Waiver of Jury Trial.
This Agreement shall be governed by and construed in accordance with the
substantive laws (other than conflict laws) of the State of New York. Each of
the Senior Lender, the Subordinated Creditors’ Collateral Agent, and the
Subordinated Creditors consents to the personal jurisdiction of the state and
federal courts located in the State of New York in connection with any
controversy related to this Agreement, waives any argument that venue in any
such forum is not convenient, and agrees that any litigation initiated by any of
them in connection with this Agreement may be venued in either the state or
federal courts located in the City and County of New York, New York. EACH OF THE
SENIOR LENDER, THE SUBORDINATED CREDITORS’ COLLATERAL AGENT, AND THE
SUBORDINATED CREDITORS WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY ACTION OR
PROCEEDING BASED ON OR PERTAINING TO THIS AGREEMENT.
[The remainder of this page intentionally left blank.]
[Signatures on next page]
CapitalSource/Global Employment
Subordination Agreement

14



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Senior Lender, the Subordinated Creditors’
Collateral Agent, and each Subordinated Creditor have caused this Agreement to
be executed and delivered by its officer thereunto duly authorized as of the
date and year first above-written.

                  CAPITALSOURCE FINANCE LLC       PANDORA SELECT PARTNERS, LP
 
               
By:
  /s/ Albert Rocha       By:   Pandora Select Advisors LLC
 
               
Name:
  Albert Rocha            
Its:
  Senior Counsel       By:   /s/ Jonathan Wood
 
               
 
          Name:   Jonathan Wood
 
          Its:   Director, CFO

                      RADCLIFFE SPC, LTD., for and on behalf of the      
MAGNETAR CAPITAL MASTER FUND, LTD. Class A Convertible Crossover Segregated
Portfolio       By:   Magnetar Financial LLC, its Investment Manager
 
                    By:   RG Capital Management, L.P.            
 
  By:   RGC Management Company, L.L.C.       By:   /s/ Doug Litowitz
 
                   
 
              Name   Doug Litowitz
 
              Its:   Counsel
 
                   
By:
  /s/ Gerald F. Stahlecker                              
Name:
  Gerald F. Stahlecker                              
Its:
  Managing Director                              

                          GUGGENHEIM PORTFOLIO XXXI, LLC       WHITEBOX
CONVERTIBLE ARBITRAGE PARTNERS,
LP, as a Subordinated Creditor and as Collateral Agent By:   Guggenheim
Advisors, LLC                     By:   Whitebox Advisors LLC       By:  
Whitebox Convertible Arbitrage Advisors LLC
By:
  /s/ Jonathan Wood           By:   Whitebox Advisors LLC                      
Name:   Jonathan Wood                 Its:   Director, CFO                
 
                       
 
              By:   /s/ Jonathan Wood                                      
Name:   Jonathan Wood                 Its:   Director, CFO

CapitalSource/Global Employment
Subordination Agreement

Sig-1



--------------------------------------------------------------------------------



 



                      WHITEBOX INTERMARKET PARTNERS, LP       CONTEXT ADVANTAGE
MASTER FUND, LP, on behalf of itself, Context Advantage Fund, LP,
f/k/a Context Convertible Arbitrage Fund, L.P., and Context Offshore Advantage
Fund, Ltd., f/k/a Context Convertible Arbitrage Offshore, Ltd.
By:
  Whitebox   Intermarket Advisors LLC            
 
  By: Whitebox Advisors LLC            
 
                   
By:
  /s/ Jonathan Wood       By:   Context Capital Management LLC, its
General Partner and Investment Advisor                   Name:   Jonathan Wood  
          Its:   Director, CFO            
 
              By:   /s/ Michael S. Rosen
 
                   
 
              Name:   Michael S. Rosen
 
              Its:   Managing Member

                  CONTEXT OPPORTUNISTIC MASTER FUND, L.P.       GWIRTSMAN FAMILY
PARTNERS, LLC
 
               
 
          By:   /s/ Charles Gwirtsman
 
               
By:
  Context Capital Management LLC, its       Name:   Charles Gwirtsman
 
  General Partner       Title:   Manager

         
By:
  /s/ Michael S. Rosen    
Name:
 
 
Michael S. Rosen    
Its:
  Managing Member    

         
/s/ Luci Altman
      /s/ Jay Wells
 
       
Luci Altman
      Jay Wells
 
       
/s/ Gregory Bacharach
      /s/ Howard Brill
 
       
Gregory Bacharach
      Howard Brill
 
       
/s/ Richard Goldman
      /s/ Daniel Hollenbach
 
       
Richard Goldman
      Daniel Hollenbach
 
       
/s/ Terry Koch
      /s/ Michael Lazrus
 
       
Terry Koch
      Michael Lazrus
 
       
/s/ Steven List
      /s/ Kenneth Michaels
 
       
Steven List
      Kenneth Michaels
 
       
/s/ Steven Pennington
      /s/ Fred Viarrial
 
       
Steven Pennington
      Fred Viarrial

CapitalSource/Global Employment
Subordination Agreement

Sig-2



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT AND AGREEMENT OF OBLIGORS
     Each of the undersigned hereby (i) acknowledges receipt of the foregoing
Subordination Agreement; (ii) consents to the terms and execution thereof;
(iii) reaffirms all obligations to the Senior Lender pursuant to the terms of
the Senior Credit Agreement and other Senior Loan Documents; and
(iv) acknowledges that the Senior Lender may amend, restate or otherwise modify
the Subordination Agreement, without notifying or obtaining the consent of the
undersigned and without impairing the liability of the undersigned under the
Senior Credit Agreement and the other Senior Loan Documents.

                  GLOBAL EMPLOYMENT HOLDINGS, INC.       GLOBAL EMPLOYMENT
SOLUTIONS, INC.
 
               
 
          By:   /s/ Howard Brill
 
               
By:
  /s/ Howard Brill       Name:   Howard Brill
 
               
Name:
  Howard Brill       Its:   Chief Executive Officer and President
Its:
  Chief Executive Officer and President            
 
                EXCELL PERSONNEL SERVICES CORPORATION       SOUTHEASTERN
STAFFING, INC.
 
               
 
          By:   /s/ Howard Brill
 
               
By:
  /s/ Howard Brill       Name:   Howard Brill
 
               
Name:
  Howard Brill       Its:   Executive Vice President
Its:
  Executive Vice President            
 
                FRIENDLY ADVANCED SOFTWARE TECHNOLOGY, INC.       MAIN LINE
PERSONNEL SERVICES, INC.
 
               
 
          By:   /s/ Howard Brill
 
               
By:
  /s/ Howard Brill       Name:   Howard Brill
 
               
Name:
  Howard Brill       Its:   Executive Vice President
Its:
  Executive Vice President            
 
                TEMPORARY PLACEMENT SERVICE, INC.,
f/k/a Michael & Associates, Inc. and successor by merger to Temporary Placement
Service, Inc.       SOUTHEASTERN GEORGIA HR, INC.
 
          By:   /s/ Howard Brill
 
               
 
          Name:   Howard Brill
 
          Its:   Executive Vice President
 
               
By:
  /s/ Howard Brill            
 
               
Name:
  Howard Brill            
Its:
  Executive Vice President            

CapitalSource/Global Employment
Subordination Agreement

 



--------------------------------------------------------------------------------



 



                  BAY HR, INC.       SOUTHEASTERN PERSONNEL MANAGEMENT, INC.
 
               
By:
  /s/ Howard Brill            
 
               
Name:
  Howard Brill       By:   /s/ Howard Brill
 
               
Its:
  Executive Vice President       Name:   Howard Brill
 
          Its:   Executive Vice President
 
                SOUTHEASTERN STAFFING II, INC.       SOUTHEASTERN STAFFING III,
INC.
 
               
 
          By:   /s/ Howard Brill
 
               
By:
  /s/ Howard Brill       Name:   Howard Brill
 
               
Name:
  Howard Brill       Its:   Executive Vice President
Its:
  Executive Vice President            
 
                SOUTHEASTERN STAFFING IV, INC.       SOUTHEASTERN STAFFING V,
INC.
 
               
By:
  /s/ Howard Brill       By:   /s/ Howard Brill
 
               
Name:
  Howard Brill       Name:   Howard Brill
Its:
  Executive Vice President       Its:   Executive Vice President
 
                SOUTHEASTERN STAFFING VI, INC.       KEYSTONE ALLIANCE, INC.
 
               
By:
  /s/ Howard Brill       By:   /s/ Howard Brill
 
               
Name:
  Howard Brill       Name:   Howard Brill
Its:
  Executive Vice President       Its:   President

CapitalSource/Global Employment
Subordination Agreement

 